            Case 2:20-cv-01220-RAJ-MLP Document 13 Filed 02/11/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KATHERINE HONOR RICH,

 9                              Plaintiff,                  Case No. C20-1220-RAJ-MLP

10          v.                                              ORDER RE: STATUS UPDATE

11   EXECUTIVE OFFICE OF
     IMMIGRATION REVIEW,
12
                                Defendant.
13

14          On August 12, 2020, Plaintiff Katherine Rich, an attorney proceeding pro se, filed a

15   complaint in this action seeking immigration documents from a Freedom of Information Act

16   (“FOIA”) request to Defendant Executive Office of Immigration Review concerning copies of

17   her client O.L.R.’s, and his wife F.D.J.R.A.’s, records from their consolidated removal

18   proceedings. (Dkt. # 1 at 1, 5.) Plaintiff’s requested relief in the complaint included: (1)

19   judgment in her favor and against Defendant; (2) an order enjoining Defendant from any further

20   delay in responding to Plaintiff’s FOIA request; (3) an order compelling Defendant to respond to

21   Plaintiff’s FOIA request within 5 business days of judgment; (4) an award of reasonable

22   attorney’s fees; (5) an award of reasonable litigation costs; and (6) any further relief the Court

23   deems just and proper. (Id. at 5.)




     ORDER RE: STATUS UPDATE - 1
              Case 2:20-cv-01220-RAJ-MLP Document 13 Filed 02/11/21 Page 2 of 2




 1            On September 22, 2020, Plaintiff served this action to Defendant by certified mail, and

 2   on September 24, 2020, Plaintiff received the requested records from Defendant. (Dkt. # 5 at 3.)

 3   On October 19, 2020, Plaintiff filed a motion for attorney’s fees based on Defendant’s delay in

 4   processing her FOIA request. (Id.) On January 6, 2021, this Court determined Plaintiff was

 5   ineligible to recover attorney’s fees under FOIA. (Dkt. # 12.) Since that date, no further activity

 6   has occurred in this case.

 7            As Plaintiff has now received the requested FOIA records for F.D.J.R.A. and O.L.R from

 8   Defendant, and because the issue of attorney’s fees has been ruled on by this Court, Plaintiff is

 9   directed to file a status update by February 22, 2021, concerning whether there are any other

10   pending issues to address in this matter and/or whether a scheduling order should be issued. The

11   Clerk is directed to send copies of this Order to the parties and to the Honorable Richard A.

12   Jones.

13

14            Dated this 11th day of February, 2021.


                                                           A
15

16                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
17

18

19

20

21

22

23




     ORDER RE: STATUS UPDATE - 2
